UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2400


HEPHZIBAH BATES,

                       Plaintiff – Appellant,

          v.

P. A. LACEY NUNLEY,     Deputy   General   Counsel   The   Federal
Reserve Bank,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00211-REP)


Submitted:   February 27, 2014               Decided:      March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hephzibah Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hephzibah Bates seeks to appeal the district court’s

orders dismissing Bates’ complaint and denying reconsideration.

We   dismiss   the    appeal    for   lack       of   jurisdiction          because    the

notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely   filing     of   a   notice   of       appeal      in   a   civil    case     is    a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s order was entered on the docket

on   August    1,    2012.      The   notice          of    appeal     was    filed        on

November 4, 2013.        Because Bates failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              DISMISSED

                                           2